Citation Nr: 1038217	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-35 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for ulcers, 
status post hemigastrectomy and vagotomy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for anemia to 
include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran served on active duty service from September 1967 to 
September 1969 and from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Veteran was scheduled for a Decision Review Officer Hearing 
for March 1, 2007 at the VA Regional Office in Winston-Salem, 
North Carolina.  A hearing appears to have been scheduled in 
response to an attachment to an October 2006 VA-9 substantive 
appeal form in which the Veteran requested an RO hearing.  In 
November 2006, the representative submitted a statement stating 
that the Veteran did not wish a hearing of any kind.  
Accordingly, the scheduled hearing was cancelled and the 
appellant's October 2006 request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  A February 1992 rating decision denied entitlement to service 
connection for ulcers due to the absence of evidence showing an 
in-service incurrence or aggravation of the condition.  In the 
absence of a timely appeal, the February 1992 rating decision is 
final.

2.  The evidence submitted since the February 1992 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.

3.  An August 1998 rating decision denied entitlement to service 
connection for anemia to include as secondary to an undiagnosed 
illness due to the absence of evidence showing an in-service 
incurrence of anemia.  In the absence of a timely appeal, the 
August 1998 rating decision is final.

4.  The evidence submitted since the August 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The February 1992 rating decision is final. New and material 
evidence to reopen a claim for service connection for ulcers, 
status post hemigastrectomy and vagotomy, has not been received.  
38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).

2.  The August 1998 rating decision is final. New and material 
evidence to reopen a claim for service connection for anemia, to 
include as secondary to an undiagnosed illness, has not been 
received.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105; 38 C.F.R. § 
3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in April 2002, 
September 2003, October 2003 and March 2006 of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be provided by 
the claimant, what part VA will attempt to obtain, and how 
disability ratings and effective dates are assigned.  See 38 
C.F.R. § 3.159(b)(1).  The Veteran was notified of the evidence 
needed to reopen the issue in the May 2004 rating decision, and 
thereafter the issue was readjudicated in an October 2006 
statement of the case.  Hence, the Veteran was not prejudiced by 
the timing of the latter notice.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

Regarding development of the evidence, the Veteran has stated 
that he was treated by the VA medical center in Salisbury, North 
Carolina between 1971 and 2004.  In April 2004, the RO made 
numerous requests for the Veteran's treatment records from that 
facility.  In April 2004, it was noted that the Salisbury VA 
medical center responded that they did not have any such records 
for the Veteran.  In December 2006, a formal finding of 
unavailability was rendered documenting the steps that had been 
taken to retrieve such records and the Veteran was informed of 
the RO's findings.  In a December 2006 correspondence, the RO 
requested that the Veteran send it any medical records from the 
VA medical center it may have within 10 days or a decision would 
be rendered.  No additional evidence was submitted.  In this 
case, as the RO made multiple attempts to retrieve the Veteran's 
records, as a formal finding of unavailability was made and as 
the Veteran was properly informed of such unavailability, the 
Board finds that further attempts to retrieve the unavailable 
records would be futile.  

Accordingly, VA has fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  38 C.F.R. § 3.159(c).  The Veteran was 
provided every meaningful opportunity to participate in the 
adjudication of his claim.  In sum, there is no evidence of any 
VA error in notifying or assisting him that reasonably affects 
the fairness of this adjudication.  Thus, the Board may address 
the merits of the appeal without prejudice to the Veteran.

Analysis

A February 1992 rating decision denied the Veteran's claim of 
entitlement to service connection for ulcers finding that ulcers 
were not shown to be incurred in or aggravated by the Veteran's 
service.  A March 1992 letter notified the Veteran of the 
decision.  In August 1998 the Veteran was denied service 
connection for anemia claimed as due to undiagnosed illness as 
the evidence did not show an in-service incurrence of the 
disease.  The Veteran was informed of that decision in an August 
1998 correspondence.

Regarding both notifications, the claims file contains nothing to 
indicate that the Veteran did not receive the March 1992 and 
August 1998 decision letters, or any record that the U.S. Postal 
Service returned them to VA as undeliverable.  Nor is there any 
record of the Veteran having submitted a timely Notice of 
Disagreement with those decisions.  Thus, the February 1992 and 
August 1998 rating decisions are final and binding on the 
Veteran.  38 U.S.C.A. § 7105. 
 
Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  If 
it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999). 
 
The United States Court of Appeals for Veterans Claims has held 
that in determining whether evidence is new and material the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
accordingly reopened and the ultimate credibility or weight that 
is accorded such evidence is ascertained as a question of fact.  
38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992). 

In January 2005, the Veteran submitted a statement in which he 
requested that his claims of entitlement to service connection 
for ulcers, with hemigastrectomy and vagotomy; and anemia be 
reopened.  An October 2005 rating action noted that the Veteran 
had not submitted evidence which demonstrated that either 
disorder was incurred in or aggravated by service or was incurred 
within any applicable presumptive period.  The claims to reopen 
were therefore denied.  

Review of the claims file reveals that additional evidence has 
been added in support of the Veteran's claim since his February 
1992 and August 1998 rating decisions.  This evidence, with the 
exception of duplicate service treatment records, is new.  The 
evidence added since the February 1992 and August 1998 rating 
decisions is not, however, material.  

Included in the new evidence submitted after the Veteran's 
February 1992 rating decision are treatment records from private 
physician Dr. A.S., treatment records from the Asheville VA 
medical center from June 1999 to May 2005, lab reports and 
treatment records from Catawba Valley Internal Medicine, hospital 
reports from Catawba Memorial Hospital, and various statements 
from the Veteran in support of his claim.  

The new evidence contains statements in which the Veteran 
contends that his disorders are progressively worse.  While this 
evidence is new as it had not been previously submitted, 
descriptions of the Veteran's current symptoms do not go to show 
that ulcers were incurred in or aggravated by service, they do 
not show that an ulcer was compensably disabling within a year of 
separation from active duty, and thus they fail to relate to an 
unestablished fact necessary to substantiate the Veteran's claim.  
Similarly, while treatment notes submitted after the Veteran's 
February 1992 rating decision occasionally noted symptoms such as 
reflux and gastrointestinal disorders, at no time was any 
reference made to the Veteran's service in the discussion of the 
origin of the Veteran's ulcer symptoms.  At no time have the 
Veteran's treatment records, either VA or private, demonstrated a 
relationship between any ulcer disorder and his service, nor has 
any of the evidence submitted shown an in-service incurrence or 
aggravation of an ulcer.  

As the absence of evidence of in-service incurrence or 
aggravation of ulcers was the reason the Veteran's initial claim 
for service connection was denied, evidence pertaining to this 
matter must be shown in order for the claim to be reopened.  In 
this case, the evidence submitted, while new, has not raised a 
reasonable possibility of substantiating the claim and the 
Veteran's request to reopen his claim for service connection for 
ulcers must therefore be denied.

Similarly, regarding the Veteran's claim of entitlement to 
service connection for anemia to include due to an undiagnosed 
illness, laboratory reports and various treatment records from 
the Catawba Valley Internal Medicine, and the Asheville VA 
medical center, note various diagnoses of anemia and low iron 
levels.  Included in such records are July 1999 findings from 
Catawba Memorial Hospital which note that the Veteran was found 
to be anemic and record that the appellant reported a history of 
anemia which began during his service.  While July 1999 records 
mention service and anemia, the opinion provided regarding the 
onset of the anemia is that of the Veteran and not of his 
physician.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994) 
(matters of diagnosis and etiology are within the province of 
trained medical professionals).  As the Veteran had previously 
asserted that his anemia began in service, such evidence is found 
to be redundant of the evidence of record.  C.F.R. § 3.156 (a).

As noted, entitlement to service connection was initially denied 
because there was no showing that the Veteran's anemia was in any 
way due to his service.  Thus in order to substantiate the claim, 
evidence of this missing element must be shown.  The evidence, 
particularly the competent medical evidence, submitted by the 
Veteran does not show or even suggest that anemia was incurred 
in-service.  Hence, it does not raise a reasonable possibility of 
substantiating the claim for service connection.  Thus, it is not 
material.  The Veteran's claim to reopen must therefore be 
denied.  

As the Veteran has not carried his initial burden of submitting 
new and material evidence, the benefit-of-the- doubt rule is not 
applicable to his petition to reopen.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).




ORDER

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for ulcers, status post 
hemigastrectomy and vagotomy.  The petition to reopen is denied.

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for anemia to include as 
secondary to an undiagnosed illness.  The petition to reopen is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


